Citation Nr: 1230889	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-43 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected sinusitis.

2.  Entitlement to service connection for eosinophilic fasciitis.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision, which denied service connection for eosinophilic fasciitis, and an August 2009 rating decision, which granted service connection for sinusitis and assigned a noncompensable evaluation, effective June 4, 2008.

In a February 2010 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected sinusitis to 10 percent, effective June 4, 2008.  Since the RO did not assign the maximum disability rating possible for this condition, the appeal for a higher evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the issue of entitlement to a compensable evaluation for service-connected fracture, fifth metacarpal, right hand was included in the August 2009 statement of the case (SOC) and the October 2009 supplemental statement of the case (SSOC).  The Veteran submitted a substantive appeal in November 2009, in which he indicated that he was only appealing the denial of the claim of service connection for eosinophilic fasciitis.  Therefore, a substantive appeal was not submitted with respect to the issue of entitlement to a compensable evaluation for service-connected fracture, fifth metacarpal, right hand.  Moreover, the Veteran indicated in a January 2012 Report of Contact that he wished to withdraw his appeal of this issue.  Therefore, the Board finds that this issue is not currently on appeal before the Board.

The Board notes that additional evidence was associated with the claims file after the most recent SSOC was issued with respect to the issue of entitlement to service connection for eosinophilic fasciitis.  However, as this issue is being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim as done below. 

The Board notes that the Veteran was sent a July 19, 2011, letter from VA notifying him that VA is working on his claim for residuals of medications taken for posttraumatic stress disorder (PTSD), functional bowel disease, insomnia, hypertension, restless leg, demyelinating peripheral neuropathy, degeneration of intervertebral disc, and arthritis, to include the effects on concentration and memory, drowsiness, and limited performance.  It does not appear that this issue was ever addressed by the RO.  Therefore, the issue of entitlement to service connection for residuals of medications taken for PTSD, functional bowel disease, insomnia, hypertension, restless leg, demyelinating peripheral neuropathy, degeneration of intervertebral disc, and arthritis, to include the effects on concentration and memory, drowsiness, and limited performance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for eosinophilic fasciitis addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected sinusitis is manifested by 60 percent left and right nasal obstruction and 4 to 6 non-incapacitating episodes of sinusitis in a 12-month period; incapacitating episodes of sinusitis requiring prolonged antibiotic treatment, and nasal polyps are not shown.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for service-connected sinusitis under Diagnostic Code 6522 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6522 (2011).

2.  The criteria for a separate evaluation of 10 percent for service-connected sinusitis under Diagnostic Code 6513 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A September 2008 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this letter described how appropriate disability ratings and effective dates were assigned.

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a NOD with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with a VA examination in January 2012 for his sinusitis.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims files, examined the Veteran, and considered his assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

A 10 percent evaluation is assigned to the Veteran's service-connected sinusitis, effective June 4, 2008, under Diagnostic Codes 6522-6513.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The Veteran is seeking a higher evaluation.  

Under Diagnostic Code 6513, a 0 percent rating is assigned when detected by x-ray only.  A 10 percent rating is assigned when a Veteran has either one or two incapacitating episodes per year of sinusitis (an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician) requiring prolonged (lasting four to six weeks) antibiotic treatment, or has three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned when a Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).

The Veteran underwent a VA examination January 2012.  The examiner reviewed the claims file.  At this examination, the Veteran reported using daily netipot treatments and Flonase.  He was prescribed amoxicillin in late May 2011 for sinus symptoms by telephone contact without clinical evaluation.  He reports using amoxicillin/antibiotics he bought in Mexico as needed for worsening sinus symptoms.  The Veteran's primary care provider commented in a September 2011 note that he is not currently being treated for sinusitis; though, in an October 2007 note, the provider commented that the Veteran was being treated for chronic sinusitis with Flonase and PRN antibiotics, which is consistent with his current treatments (currently prescribed Flonase).  The Veteran was noted as having frontal, maxillary, and ethmoid sinusitis.  The examiner noted that the Veteran does not currently have any findings, signs, or symptoms attributable to chronic sinusitis.  It was noted that the Veteran had 1 non-incapacitating episode of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  The Veteran has not had any incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  The Veteran had endoscopic sinus surgery in 2000.  The Veteran does not have chronic laryngitis.  The examiner noted that there is not at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation.  The examiner noted that frontal and maxillary sinuses are nontender, oropharynx is clear, and nasal mucosa mildly nasal mucosa erythema/edema.  A December 2007 CT revealed maxillary, ethmoid, and frontal sinus disease as described, and rightward nasal septum deviation.  The examiner concluded by noting that the Veteran has only one documented episode of an acute exacerbation of his chronic sinusitis in the last 12 months (episode documented by telephone triage May 26, 2011).

The Veteran also underwent a VA Examination in July 2009.  The examiner reviewed the claims file and noted a long history of chronic sinusitis.  The Veteran complained of fullness in the face, pressure behind the eyes, purulent discharge, post-nasal drainage.  It was noted that the Veteran suffered 4 to 6 infections per year, which usually last several weeks at a time.  He was treated with Amoxil.  He also irrigated with saline at least daily and used Flonase.  The Veteran underwent functional endoscopic sinus surgery of ethmoid and maxillary sinuses, as well as septoplasty on November 1, 2000.  The Veteran had a history of seasonal nasal allergies and sinusitis, but did not have a history of osteomyelitis.  He had nasal congestion, excess nasal mucous, purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  He also had headaches at least monthly but less than weekly.  The Veteran had frequent breathing difficulty.  There was no evidence of sinus disease or nasal polyps.  The Veteran was noted as having 60 percent nasal obstruction in each nostril.  The Veteran was noted to have septal deviation and permanent hypertrophy of turbinates from bacterial rhinitis. 
  
The claims file also contains VA and private medical evidence, which the Board has reviewed in detail.  In a January 2008 VA treatment record, the Veteran reported a history of several years of sinus congestion.  He had a septo/fess performed in 2000.  Since then, his sinus symptoms persisted, and he had been on almost continuous antibiotics, but his NAO improved and he continues to be happy with his breathing.  His sinus symptoms consist of frontal sinus pressure.  He denied any symptoms in the ethmoid or maxillary sinus areas.  Recently, from September to December 2007, he experienced a frontal sinus headache that would not remit despite numerous rounds of antibiotic.  A head CT was performed that showed sinus disease.  The Veteran was prescribed Flonase.  

With regard to assigning an increased evaluation under Diagnostic Code 6522, the Board notes that there is no evidence of record demonstrating that the Veteran has polyps.  As the Veteran is already assigned a 10 percent evaluation based on nasal obstruction and does not meet the criteria for a 30 percent evaluation, an increased rating is not warranted under Diagnostic Code 6522.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).

With regard to assigning a separate compensable evaluation under Diagnostic Code 6513, the Board notes that the January 2012 VA examination noted the Veteran as having 1 non-incapacitating episode of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months and no incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  However, the July 2009 VA examination report reflects that the Veteran suffers 4 to 6 infections per year.  There is no indication in this examination report or in any other medical evidence of record that these infections are incapacitating.  That is, the record does not reflect that he had been prescribed bed rest.  

In light of the Veteran's assertions of suffering 4 to 6 episodes per year during a portion of the period of time on appeal, the Board will resolve all reasonable doubt in favor of the Veteran and assign a separate 10 percent evaluation, effective June 4, 2008, under Diagnostic Code 6513.  There is no medical evidence of record reflecting that the Veteran's sinusitis has met the criteria for an evaluation in excess of 10 percent under this diagnostic code for any period of time on appeal.  In this regard, the record does not reflect 3 or more incapacitating episodes or more than 6 non-incapacitating episodes a year. 

The Board has reviewed the remaining diagnostic codes relating to diseases of the nose and throat but finds Diagnostic Codes 6513 and 6522 are the most appropriate diagnostic code to apply in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524 (2011).  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent under Diagnostic Code 6522, but that a separate 10 percent rating, but no higher, is warranted, effective June 4, 2008, under Diagnostic Code 6513.  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected sinusitis under Diagnostic Code 6522 is denied.

Entitlement to a separate 10 percent rating, effective June 4, 2008, for service-connected sinusitis under Diagnostic Code 6513 is granted. 


REMAND

The Veteran is seeking entitlement to service connection for eosinophilic fasciitis.  After review of the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran asserted in his November 2009 substantive appeal that he developed eosinophilic fasciitis during his active duty service which has continued to this day.  The Veteran asserts that his VA medical records support elevated eosinophilic counts without a clear diagnosis of why there is an elevation in the count.  He contends that he has experienced for many years stiffness in his hands when operating anything that vibrates and stiffness in his legs and knees, which he believes is associated with the eosinophilic fasciitis.

The Board acknowledges that a recent July 2009 VA examination report reflects that this Veteran does not presently have the diagnosis of eosinophilic fasciitis, based upon recent biopsy findings.  However, the Board finds it is unclear from the medical evidence of record whether the Veteran could have developed certain symptoms, residuals, or disabilities as a result of having eosinophilic fasciitis in service.  An opinion was not provided as to whether the Veteran could be experiencing residual symptoms related to his previous history of this disability.  Additionally, an October 2008 letter from the private D.O., suggested that the Veteran was suffering from eosinophilic fasciitis, among other things, that cause him to suffer from joint pain/connective tissue inflammation and insomnia all the time.  As such, the Board finds that another VA examination is necessary.  Thus, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has any residual symptoms or disabilities of any kind related to eosinophilic fasciitis that were caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, as this issue is already being remanded for further development, obtain all relevant VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination for his claim for service connection for eosinophilic fasciitis.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed eosinophilic fasciitis.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all residual symptoms or disabilities related to his in-service eosinophilic fasciitis.  

Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's residual symptoms or disabilities related to eosinophilic fasciitis had their onset in service, or were otherwise caused or aggravated by a disease or injury in service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC was issued.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


